SHAREHOLDER RIGHTS PLAN AGREEMENT DATED AS OF DECEMBER 15, 2008 BETWEEN CANPLATS RESOURCES CORPORATION AND COMPUTERSHARE INVESTOR SERVICES INC. AS RIGHTS AGENT SHAREHOLDER RIGHTS PLAN AGREEMENT THIS AGREEMENT dated as of December 15, 2008 BETWEEN: CANPLATS RESOURCES CORPORATION,a corporation incorporated under the laws of British Columbia (“Canplats”) AND: COMPUTERSHARE INVESTOR SERVICES INC., a corporation existing under the laws of Canada (the “Rights Agent”) WHEREAS: A. The Board of Directors of Canplats has determined that it is in the best interests of Canplats to adopt a Shareholder Rights Plan to ensure, to the extent possible, that all shareholders of Canplats are treated fairly in connection with any take-over bid for Canplats; B. In order to implement the Shareholder Rights Plan as established by this Agreement, the Board of Directors of Canplats has: (a) authorized the issuance, effective at the Record Time (as hereinafter defined), of one Right (as hereinafter defined) in respect of each Common Share (as hereinafter defined) outstanding at the Record Time; and (b) authorized the issuance of one Right in respect of each Common Share issued after the Record Time and prior to the earlier of the Separation Time and the Expiration Time. D. Each Right entitles the holder thereof, after the Separation Time, to purchase securities of Canplats pursuant to the terms and subject to the conditions set forth in this Agreement; E. Canplats desires to appoint the Rights Agent to act on behalf of Canplats and the holders of Rights, and the Rights Agent is willing to so act, in connection with the issuance, transfer, exchange and replacement of Rights Certificates (as hereinafter defined), the exercise of Rights and other matters referred to in this Agreement; and F. The Board of Directors of Canplats proposes that this Agreement be in place until the Expiration Time (as hereinafter defined). NOW THEREFORE, in consideration of the premises and the respective covenants and agreements set forth herein, and subject to such covenants and agreements, the parties hereby agree as follows: 1. INTERPRETATION 1.1. Certain Definitions For purposes of this Agreement, the following terms have the meanings indicated: (a) “Acquiring Person” means any Person who is the Beneficial owner of 20% or more of the outstanding Voting Shares; provided, however, that the term “Acquiring Person” shall not include: (i) Canplats or any Subsidiary of Canplats; (ii) any Person who becomes the Beneficial owner of 20% or more of the outstanding Voting Shares as a result of one or any combination of (A) an acquisition or redemption by Canplats of Voting Shares which, by reducing the number of Voting Shares outstanding, increases the proportionate number of Voting Shares Beneficially owned by such Person to 20% or more of the Voting Shares then outstanding, (B) Permitted Bid Acquisitions, (C) Pro Rata Acquisitions, or (D) Exempt Acquisitions; provided, however, that if a Person becomes the Beneficial owner of 20% or more of the outstanding Voting Shares by reason of one or any combination of the operation of clauses (A), (B), (C), or (D) above) and such Person thereafter becomes the Beneficial owner of more than an additional 1% of the number of outstanding Voting Shares at the time(other than pursuant to one or more of any combination of clauses (A), (B), (C) or (D) above, as the case may be), then as of the date such Person becomes the Beneficial owner of a number of additional Voting Shares exceeding 1% of the outstanding Voting Shares at that time, such Person shall become an “Acquiring Person”; (iii) for a period of 10 calendar days after the Disqualification Date (as defined below), any Person who becomes the Beneficial owner of 20% or more of the outstanding Voting Shares as a result of such Person becoming disqualified from relying on section 1.1(g)(v) solely because such Person is making or has announced a current intention to make a Take-over Bid, either alone or by acting jointly or in concert with any other Person.For the purposes of this definition, “Disqualification Date” means the first date of a public announcement of facts indicating that any Person is making or has announced a current intention to make a Take-over Bid; (iv) an underwriter or member of a banking or selling group that becomes the Beneficial owner of 20% or more of the Voting Shares in connection with a distribution of securities of Canplats; 2 (v) a Person (a “Grandfathered Person”) who is the Beneficial owner of more than 20% of the outstanding Voting Shares determined as at the Record Time, provided, however, that this exception shall not be, and shall cease to be, applicable to a Grandfathered Person in the event that such Grandfathered Person shall, after the Record Time: (1) cease to Beneficially own more than 20% of the outstanding Voting Shares; or (2) through the acquisition of additional Voting Shares, become the Beneficial owner of any additional Voting Shares that increases its Beneficial ownership of Voting Shares by more than 1% of the number of Voting Shares outstanding as at the Record Time, other than through an acquisition pursuant to which a Person becomes a Beneficial owner of additional Voting Shares by reason of one or any combination of the operation of sections 1.1(a)(ii)(A)(B)(C) or (D); (b) “Affiliate” when used to indicate a relationship with a specified Person, means a Person that, directly or indirectly (including through one or more intermediaries), controls, is controlled by or is under common control with, such specified Person; (c) “Agreement” means this shareholder rights plan agreement dated as of the date first above written between Canplats and the Rights Agent; “hereof”, “herein”, “hereto” and similar expressions mean and refer to this Agreement as a whole and not to any particular part of this Agreement; (d) “annual cash dividend” means cash dividends paid in any fiscal year of Canplats, to the extent that such cash dividends do not exceed in the aggregate, the greatest of: (i) 200% of the aggregate amount of cash dividends declared payable by Canplats on its Common Shares in its immediately preceding fiscal year; (ii) 300% of the arithmetic mean of the aggregate amounts of the annual cash dividends declared payable by Canplats on its Common Shares in its three immediately preceding fiscal years; and (iii) 100% of the aggregate consolidated net income of Canplats, before extraordinary items, for its immediately preceding fiscal year; (e) “Associate” when used to indicate a relationship with a specified Person, means a spouse of that Person, any Person of the same or opposite sex with whom that Person is living in a conjugal relationship outside marriage, a child of that Person, or a relative of that Person who has the same residence as that Person; (f) “BCA” means the Business Corporations Act (British Columbia), as amended, and the regulations made thereunder and any comparable or successor laws or regulations thereto; (g) a Person shall be deemed the “Beneficial owner” of, and to have “Beneficial ownership” of, and to “Beneficially own”, 3 (i)any securities as to which such Person or any of such Person’s Affiliates and Associates is the owner at law or in equity; (ii) any securities as to which such Person or any of such Person’s Affiliates or Associates has the right to become the owner at law or in equity (where such right is exercisable immediately or within a period of 60 days thereafter and whether or not on condition or the happening of any contingency or the making of any payment) pursuant to any agreement, arrangement, pledge or understanding, whether or not in writing (other than customary agreements with and between underwriters and/or banking group members and/or selling group members with respect to a distribution of securities and other than pledges of securities in the ordinary course of business), or upon the exercise of any conversion right, exchange right, share purchase right (other than the Rights), warrant or option; and (iii) any securities which are Beneficially owned within the meaning of sections 1.1(g)(i) or 1.1(g)(ii) by any other Person with whom such Person is acting jointly or in concert; provided, however, that a Person shall not be deemed the “Beneficial owner” of, or to have “Beneficial ownership” of, or to “Beneficially own”, any security: (iv) because such security has been deposited or tendered pursuant to any Take-over Bid made by such Person, made by any of such Person’s Affiliates or Associates or made by any other Person referred to in section 1.1(g)(iii), until the earlier of such deposited or tendered security being taken up or paid for; (v) because such Person, any of such Person’s Affiliates or Associates or any other Person referred to in section 1.1(g)(iii) holds such security provided that, A. the ordinary business of any such Person (the “Investment Manager”) includes the management of investment funds for others (which others, for greater certainty, may include or be limited to one or more employee benefit plans or pension plans) and such security is held by the Investment Manager in the ordinary course of such business in the performance of such Investment Manager’s duties for the account of any other Person (a “Client”); B. such Person (the “Trust Company”) is licensed to carry on the business of a trust company under applicable laws and, as such, acts as trustee or administrator or in a similar capacity in relation to the estates of deceased or incompetent Persons (each an “Estate Account”) or in relation to other accounts (each an “Other 4 Account”) and holds such security in the ordinary course of such duties for such Estate Accounts or for such Other Accounts; C. such Person is established by statute for purposes that include, and the ordinary business or activity of such Person (the “Statutory Body”) includes, the management of investment funds for employee benefit plans, pension plans, insurance plans or various public bodies, and the Statutory Body holds such security for the purposes of its activities as such; D. such Person (the “Administrator”) is the administrator or trustee of one or more pension funds, plans or related trusts (a “Plan”) registered or qualified under the laws of Canada or any Province thereof or the laws of the United States of America or any state thereof or comparable laws of a foreign jurisdiction, or such Person is a Plan and the Administrator or the Plan holds such security for the purposes of its activities as an Administrator or Plan; or E. such Person is a Crown agent or agency that manages public assets (a “Crown Agent”) or has a similar status and function in a foreign jurisdiction, and the Crown Agent holds such security for the purposes of its activities as a Crown Agent; provided, in any of the above cases, that the Investment Manager, the Trust Company, the Statutory Body, the Administrator, the Plan, or the Crown Agent, as the case may be, is not then making or has not then announced an intention to make a Take-over Bid alone or by acting jointly or in concert with any other Person, other than an Offer to Acquire Voting Shares or other securities pursuant to a distribution by Canplats or by means of ordinary market transactions (including pre-arranged trades entered into in the ordinary course of business of such Person) executed through the facilities of a stock exchange or organized over-the-counter market, alone or by acting jointly or in concert with any other Person; (vi) because such security has been deposited or tendered or agreed to be deposited or tendered pursuant to a Permitted Lock-up Agreement entered into between such Person and the holder of such security; (vii) because such Person is (1) a Client of the same Investment Manager as another Person on whose account the Investment Manager holds such security, (2) an Estate Account or an Other Account of the same Trust Company as another Person on whose account the Trust Company holds such security or (3) a Plan with the same Administrator as another Plan on whose account the Administrator holds such security; (viii) where such Person is (1) a Client of an Investment Manager and such security is owned at law or in equity by the Investment Manager, or (2) an 5 Estate Account or an Other Account of a Trust Company and such security is owned at law or in equity by the Trust Company or (3) a Plan and such security is owned at law or in equity by the Administrator of the Plan; or (ix) where such Person is a registered holder of such security as a result of carrying on the business of, or acting as a nominee of, a securities depositary; (h) “Board of Directors” means the board of directors of Canplats or any duly constituted and empowered committee thereof; (i) “Business Day” means any day other than a Saturday, Sunday or a day on which banking institutions in Vancouver, British Columbiaor Toronto, Ontario are authorized or obligated by law to close; (j) “Canadian Dollar Equivalent” of any amount which is expressed in a foreign currency means, on any date, the Canadian dollar equivalent of any such amount determined by multiplying such amount by the Exchange Rate in effect on such date; (k) “Canplats” means Canplats Resources Corporation, a company governed by the laws of British Columbia together, where the context requires, with its Subsidiaries; (l) “close of business” on any given date means the time on such date (or, if such date is not a Business Day, the time on the next succeeding Business Day) at which the principal transfer office in Toronto, Ontario of the transfer agent for the Common Shares (or, after the Separation Time, the principal office in Toronto, Ontario of the Rights Agent) is closed to the public; (m) “Common Shares” means the Common Shares in the capital of Canplats; (n) “Competing Permitted Bid” means a Take-over Bid that: (i) is made after another Permitted Bid has been made and prior to the expiry of that other Permitted Bid; (ii) satisfies all components of the definition of a Permitted Bid other than the requirements set out in section (hh)(ii)(A) of the definition of a Permitted Bid; and (iii) contains, and the take-up and payment for securities tendered or deposited is subject to, an irrevocable and unqualified provision that no Voting Shares will be taken up or paid for pursuant to the Take-over Bid prior to the close of business on a date that is no earlier than the later of: (a) 35 days after the date of the Take-over Bid; and (b) the 60th day after the earliest date on which any other Permitted Bid or Competing Permitted Bid that is then in existence was made; 6 (o) “controlled” - a corporation is “controlled” by another Person or two or more Persons acting jointly or in concert if: (i) securities entitled to vote in the election of directors carrying more than 50% of the votes for the election of directors are held, directly or indirectly, by or on behalf of the other Person or two or more Persons acting jointly or in concert; and (ii) the votes carried by such securities are entitled, if exercised, to elect a majority of the board of directors of such corporation; and “controls”, “controlling” and “under common control with” shall be interpreted accordingly; (p) “Co-Rights Agents” has the meaning ascribed thereto in section 4.1(a); (q) “Disposition Date” has the meaning ascribed thereto in section 5.1(a); (r) “Dividend Reinvestment Acquisition” means an acquisition of Voting Shares of any class pursuant to a Dividend Reinvestment Plan; (s) “Dividend Reinvestment Plan” means a regular dividend reinvestment or other program or plan of Canplats made available by Canplats to holders of its securities and/or to holders of securities of a Subsidiary of Canplats, where such program or plan permits the holder to direct that some or all of: (i) dividends paid in respect of shares of any class of Canplats or a Subsidiary; (ii) proceeds of redemption of shares of Canplats or a Subsidiary; (iii) interest paid on evidences of indebtedness of Canplats or a Subsidiary; or (iv) optional cash payments; be applied to the purchase of Voting Shares; (t) “Election to Exercise” has the meaning ascribed thereto in section 2.2(d); (u) “Exchange Rate” means, on any date, in respect of a foreign currency: (i) if on such date the Bank of Canada sets an average noon spot rate of exchange for the conversion of one unit of such currency into Canadian dollars, such rate; and (ii) in any other case, the rate for such date for the conversion of one unit of such currency into Canadian dollars calculated in such manner as may be determined by the Board of Directors from time to time acting in good faith; 7 (v) “Exempt Acquisition” means a share acquisition in respect of which the Board of Directors has waived the application of section 3.1 pursuant to the provisions of sections 5.1(a), 5.1(b) or 5.1(e); (w) “Exercise Price” means, as of any date, the price at which a holder may purchase the securities issuable upon exercise of one whole Right which, until adjustment thereof in accordance with the terms hereof, shall be $100.00; (x) “Expansion Factor” has the meaning ascribed thereto in section 2.3(a); (y) “Expiration Time” means the close of business on that date which is the earliest date of termination of this Agreement as provided for in section 5.15 or, if this Agreement is confirmed and subsequently reconfirmed pursuant to section 5.15 at the third and sixth annual meetings following Canplats’ annual meeting of shareholders in 2008, the close of business on the ninth anniversary of the Record Time; (z) “Flip-in Event” means a transaction in or pursuant to which any Person becomes an Acquiring Person; (aa) “holder” has the meaning ascribed thereto in section 2.8; (bb) “Independent Shareholders” means holders of any Voting Shares, other than (a)any Acquiring Person, (b) any Offeror (other than, for greater certainty, any Person who pursuant to the proviso to section 1.1(g) is not deemed to Beneficially own the Voting Shares held by such Person), (c) any Affiliate or Associate of any Acquiring Person or Offeror (other than, for greater certainty, any Person who pursuant to the proviso to section 1.1(g) is not deemed to Beneficially own the Voting Shares held by such Person), (d) any Person acting jointly or in concert with any Acquiring Person or Offeror (other than, for greater certainty, any Person who pursuant to the proviso to section 1.1(g) is not deemed to Beneficially own the Voting Shares held by such Person), and (e) any employee benefit plan, stock purchase plan, deferred profit sharing plan and any similar plan or trust for the benefit of employees of Canplats or a Subsidiary of Canplats, unless the beneficiaries of the plan or trust direct the manner in which the Voting Shares are to be voted or withheld from voting or direct whether the Voting Shares are tobe tendered to a Take-over Bid; (cc) “Market Price” per share of any securities on any date of determination means the average of the daily closing sale prices per share of such class of securities (determined as described below) on each of the 20 consecutive Trading Days through and including the Trading Day immediately preceding such date; provided, however, that if an event of a type analogous to any of the events described in section 2.3 hereof shall have caused the closing sale prices used to determine the Market Price on any Trading Days not to be fully comparable with the closing sale price on such date of determination or, if the date of determination is not a Trading Day, on the immediately preceding Trading Day, each such closing sale price so used shall be appropriately adjusted in a manner 8 analogous to the applicable adjustment provided for in section 2.3 hereof in order to make it fully comparable with the closing sale price on such date of determination or, if the date of determination is not a Trading Day, on the immediately preceding Trading Day.The closing sale price per share of any securities on any date shall be: (i) the closing board lot sale price per share or, if such price is not available, the average of the closing bid and asked prices, for such securities as reported by the principal Canadian securities exchange (as determined by volume of trading) on which such securities are listed or admitted to trading, or if for any reason neither of such prices is available on such day or the securities are not listed or admitted to trading on a Canadian securities exchange, the closing board lot sale price per share or, if such price is not available, the average of the closing bid and asked prices, for such securities as reported by the principal foreign securities exchange (as determined by volume of trading) (if any) on which such securities are listed or admitted for trading; (ii) if for any reason none of such prices is available on such date or the securities are not listed or admitted to trading on a Canadian stock exchange or a foreign securities exchange, the last sale price, or in case no sale takes place on such date, the average of the high bid and low asked prices for such securities in the over-the-counter market, as quoted by any reporting system then in use; or (iii) if for any reason none of such prices is available on such day or the securities are not listed or admitted to trading on a Canadian stock exchange or a foreign securities exchange or quoted by any such reporting system, the average of the closing bid and asked prices as furnished by a professional market maker making a market in the securities; provided, however, that if on any such date none of such prices is available, the closing sale price per share of such securities on such date shall mean the fair value per share of the securities on such date as determined by a nationally or internationally recognized investment dealer or investment banker and provided further that if an event of a type analogous to any of the events described in section 2.3 hereof shall have caused any price used to determine the Market Price on any Trading Day not to be fully comparable with the price as so determined on the Trading Day immediately preceding such date of determination, each such price so used shall be appropriately adjusted in a manner analogous to the applicable adjustment provided for in section 2.3 hereof in order to make it fully comparable with the price on the Trading Day immediately preceding such date of determination.The Market Price shall be expressed in Canadian dollars and, if initially determined in respect of any day forming part of the 20 consecutive Trading Day period in question in a foreign currency, such amount shall be translated into Canadian dollars on such date at the Canadian Dollar Equivalent thereof. 9 (dd) “Nominee” has the meaning ascribed thereto in section 2.2(c); (ee) “Offer to Acquire” includes: (i) an offer to purchase or a solicitation of an offer to sell Voting Shares of any class or classes, and (ii) an acceptance of an offer to sell Voting Shares of any class or classes, whether or not such offer to sell has been solicited, or any combination thereof, and the Person accepting an offer to sell shall be deemed to be making an Offer to Acquire to the Person that made the offer to sell; (ff) “Offeror” means a Person who has announced, and has not withdrawn, an intention to make or who has made, and has not withdrawn, a Take-over Bid, other than a Person who has completed a Permitted Bid, a Competing Permitted Bid or an Exempt Acquisition; (gg) “Offeror’s Securities” means Voting Shares Beneficially owned by an Offeror on the date of the Offer to Acquire; (hh) “Permitted Bid” means a Take-over Bid made by an Offeror that is made by means of a Take-over Bid circular and which also complies with the following additional provisions: (i) the Take-over Bid is made to all holders of Voting Shares as registered on the books of Canplats, other than the Offeror; (ii) the Take-over Bid contains, and the take-up and payment for securities tendered or deposited is subject to, an irrevocable and unqualified provision that no Voting Shares will be taken up and paid for pursuant to the Take-over Bid (A) prior to the close of business on a date which is not less than 60 days following the date of the Take-over Bid and (B) unless at such date more than 50% of the Voting Shares held by Independent Shareholders shall have been deposited or tendered pursuant to the Take-over Bid and not withdrawn; (iii) the Take-over Bid contains an irrevocable and unqualified provision that Voting Shares may be deposited pursuant to such Take-over Bid at any time during the period described in section 1.1(hh)(ii) A unless the Take-over Bid is withdrawn and that any Voting Shares deposited pursuant to the Take-over Bid may be withdrawn until taken up and paid for; and (iv) the Take-over Bid contains an irrevocable and unqualified provision that in the event that the deposit condition set forth in section 1.1(hh)(ii) B is satisfied the Offeror will make a public announcement of that fact and the Take-over Bid will remain open for deposits and tenders of Voting Shares for not less than 10 Business Days from the date of such public announcement; 10 (ii) “Permitted Bid Acquisition” means an acquisition of Voting Shares of any class made pursuant to a Permitted Bid or a Competing Permitted Bid; (jj) “Permitted Lock-up Agreement” means an agreement between an Offeror, any of its Affiliates or Associates or any other Person acting jointly or in concert with the Offeror and a Person (the “Locked-up Person”) who is not an Affiliate or Associate of the Offeror or a Person acting jointly or in concert with the Offeror whereby the Locked-up Person agrees to deposit or tender the Voting Shares held by the Locked-up Person to the Offeror’s Take-over Bid or to any Take-over Bid made by any of the Offeror’s Affiliates or Associates or made by any other Person acting jointly or in concert with the Offeror (the “Lock-up Bid”), provided that the terms of the agreement are publicly disclosed and a copy of the agreement is made available to the public (including Canplats) not later than (i) the date the Lock-up Bid is publicly announced or, (ii) if the Lock-up Bid has been made prior to the date on which such agreement is entered into then as soon as possible after it is entered into and in any event not later than the date following the date of such agreement and provided further that: (i) the agreement: A. permits the Locked-up Person to withdraw the Voting Shares from the agreement in order to tender or deposit the Voting Shares to another Take-over Bid or to support another transaction that contains an offering price or value for each Voting Share that is higher than the offering price or value contained in or proposed to be contained in the Lock-up Bid; or B. permits the Locked-up Person to withdraw the Voting Shares from the agreement in order to tender or deposit the Voting Shares to another Take-over Bid or to support another transaction if: I. the other Take-over Bid or transaction contains an offering price or value for each Voting Share that exceeds the offering price or value for each Voting Share contained in or proposed to be contained in the Lock-up Bid by an amount that is equal to or greater than the lesser of (x) any amount specified in the agreement and (y) 7%; or II. the number of Voting Shares to be purchased under the other Take-over Bid or transaction exceeds the number of Voting Shares offered to be purchased under the Lock-up Bid by an amount that is equal to or greater than the lesser of (x) any amount specified in the agreement and (y) 7%, at a price or value per Voting share, as applicable, that is not less than the price or value per Voting Share offered under the Lock-up Bid, 11 and, for greater clarity, an agreement may contain a right of first refusal or may require a period of delay (in either case to give an offeror an opportunity to match a higher price or value in another take-over bid or transaction), or other similar limitation on a Locked-up Person’s right to withdraw Voting Shares from the agreement, as long as the limitation does not preclude the exercise by the Locked-up Person of the right to withdraw Voting Shares during the period of the other take-over bid or transaction; and (ii) no “break-up” fees, “top-up” fees, penalties or other amounts that exceed in the aggregate the greater of: A. the cash equivalent of 2.5% of the price or value payable under the Lock-up Bid to a Locked-up Person; and B. 50% of the amount by which the price or value payable under another take-over Bid or transaction to a Locked-up Person exceeds the price or value of the consideration that such Locked-up Person would have received under the Lock-up Bid, shall be payable by a Locked-up Person pursuant to the agreement in the event a Locked-up Person fails to deposit or tender Voting Shares to the Lock-up Bid or withdraws Voting Shares previously tendered thereto in order to tender to another Take-over Bid or support another transaction. (kk) “Person” includes an individual, firm, association, trustee, executor, administrator, legal personal representative, body corporate, corporation, trust, partnership, joint venture, syndicate or other form of unincorporated association, a government and its agencies or instrumentalities, any entity or group whether or not having legal personality, any successor (by merger, statutory amalgamation or otherwise) and any of the foregoing acting in any derivative, representative or fiduciary capacity; (ll) “Pro Rata Acquisition” means an acquisition of Voting Shares by a Person pursuant to: (i) a Dividend Reinvestment Plan; or (ii) the receipt and/or exercise of rights issued by Canplats to all the holders of a class of Voting Shares to subscribe for or purchase Voting Shares, provided that such rights are acquired directly from Canplats as part of a rights offering and not from any other Person; or (iii) a distribution by Canplats of Voting Shares, or securities convertible into or exchangeable for Voting Shares (and the conversion or exchange of such convertible or exchangeable securities) made pursuant to a distribution by way of public offering or private placement by Canplats, provided that the Person does not by exercise of any such rights or pursuant to any such distribution acquire a greater percentage of the Voting Shares so offered or distributed, or of the securities convertible or exchangeable for such Voting Shares, than the Person’s percentage of Voting Shares Beneficially owned immediately prior to such acquisition; 12 (mm) “Record Time” means 5:00 p.m. (Vancouver time) on the business day after the date first above written; (nn) “Redemption Price” has the meaning set forth in section 5.1(c) of this Agreement; (oo) “Right” means a right to purchase a Common Share of Canplats, upon the terms and subject to the conditions set forth in this Agreement; (pp) “Rights Agent” means Computershare Investor Services Inc., a trust company incorporated under the laws of Canada or any successor Rights Agent appointed pursuant to section 4.4; (qq) “Rights Certificate” means the certificates representing the Rights after the Separation Time, which shall be substantially in the form attached hereto as Attachment 1; (rr) “Rights Holders’ Special Meeting” means a meeting of the holders of Rights called by the Board of Directors for the purpose of approving a supplement, amendment or variation to this Agreement pursuant to section 5.4(c); (ss) “Rights Register” and “Rights Registrar” have the meanings ascribed thereto in section 2.6(a); (tt) “Securities Act (Ontario)” means the Securities Act (Ontario), as amended, and the regulations and rules thereunder, and any comparable or successor laws or regulations or rules thereto; (uu) “Separation Time” means the close of business on the tenth Trading Day after the earlier of: (i) the Stock Acquisition Date; (ii) the date of the commencement of or first public announcement of the intent of any Person (other than Canplats or any Subsidiary of Canplats) to commence a Take-over Bid (other than a Permitted Bid or a Competing Permitted Bid, as the case may be); and (iii) the date upon which a Permitted Bid or Competing Permitted Bid ceases to comply with any of the additional provisions set forth in the definition of “Permitted Bid” herein, or such later date as may be determined by the Board of Directors (which determination may be made before, at or after the time at which the Separation Time would otherwise occur), provided that, if any such Take-over Bid expires, is cancelled, terminated or otherwise withdrawn prior to the Separation Time, such Take-over Bid shall be deemed, for the purposes of this definition, never to have been made; 13 (vv) “Special Meeting” means a special meeting of the holders of Voting Shares, called by the Board of Directors for the purpose of approving a supplement, amendment or variation to this Agreement pursuant to section 5.4(b) or section 5.4(c); (ww) “Stock Acquisition Date” means the first date of public announcement (which, for purposes of this definition, shall include, without limitation, a report filed pursuant to section 101 of the Securities Act(Ontario) or section 13(d) of the U.S. Exchange Act or comparable early warning provisions of any applicable foreign securities legislation) by Canplats or an Acquiring Person that a Person has become an Acquiring Person; (xx) “Subsidiary” - a corporation is a Subsidiary of another corporation if: (i) it is controlled by: A. that other corporation, or B. that other corporation and one or more corporations each of which is controlled by that other corporation, or C. two or more corporations each of which is controlled by that other corporation, or (ii) it is a Subsidiary of a corporation that is that other’s corporation Subsidiary; (yy) “Take-over Bid” means an Offer to Acquire Voting Shares, or securities convertible into Voting Shares if, assuming that the Voting Shares or convertible securities subject to the Offer to Acquire are acquired and are Beneficially owned at the date of such Offer to Acquire by the Person making such Offer to Acquire, such Voting Shares (including Voting Shares that may be acquired upon conversion of securities convertible into Voting Shares) together with the Offeror’s Securities constitute in the aggregate 20% or more of the outstanding Voting Shares at the date of the Offer to Acquire, but excluding any Offer to Acquire Voting Shares made after the Record Time by a Grandfathered Person, provided that, assuming the successful completion of such Offer to Acquire, the Grandfathered Person would not become the Beneficial owner of Voting Shares in excess of the percentage set out in section 1.1(a)(v) 2; (zz) “Trading Day”, when used with respect to any securities, means a day on which the principal Canadian securities exchange on which such securities are listed or admitted to trading is open for the transaction of business or, if the securities are not listed or admitted to trading on anyCanadian securities exchange, a day on which the principal foreign securities exchange on which such securities are listed or admitted to trading is open for the transaction of business or, if the securities are not listed or admitted to trading on any Canadian or foreign securities exchange, a Business Day; 14 (aaa) “U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder as now in effect or as the same may from time to time be amended, re-enacted or replaced; (bbb) “U.S. Securities Act” means the United States Securities Act of 1933, as amended, and the rules and regulations thereunder as now in effect or as the same may from time to time be amended, re-enacted or replaced; and (ccc) “Voting Shares” means the Common Shares of Canplats and any other shares in the capital of Canplats entitled to vote in the election of directors. 1.2. Currency All sums of money which are referred to in this Agreement are expressed in lawful money of Canada, unless otherwise specified. 1.3. Headings The division of this Agreement into articles, sections, subsections, clauses, paragraphs, subparagraphs or other portions hereof (all of which may be referred to herein as “sections”) and the insertion of headings and subheadings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement. 1.4. Calculation of Number and Percentage of Beneficial Ownership of Outstanding Voting Shares For purposes of this Agreement, the percentage of Voting Shares of any class Beneficially owned by any Person, shall be and be deemed to be the product (expressed as a percentage) determined by the formula: 100 x A/B where: A the number of votes for the election of all directors on the Board of Directors generally attaching to the Voting Shares of that class Beneficially owned by such Person; and B the number of votes for the election of all directors on the Board of Directors generally attaching to all outstanding Voting Shares of such class. Where any Person is deemed to Beneficially own unissued Voting Shares, such Voting Shares shall be deemed to be outstanding for the purpose of calculating the percentage of Voting Shares owned by such Person. 1.5. Acting Jointly or in Concert For purposes of this Agreement, a Person is acting jointly or in concert with every Person who is a party to any agreement, commitment or understanding, whether formal or informal, with the first Person, for the purpose of, directly or indirectly, acquiring or offering to acquire Voting Shares (other than customary agreements with and between underwriters and/or banking group 15 members and/or selling group members with respect to a public offering or private placement of securities and other than pledges of securities in the ordinary course of the pledgee’s business). 1.6. Generally Accepted Accounting Principles Wherever in this Agreement reference is made to generally accepted accounting principles, such reference shall be deemed to be generally accepted accounting principles in Canada from time to time, applicable on a consolidated basis (unless otherwise specifically provided herein to be applicable on an unconsolidated basis) as at the date on which a calculation is made or required to be made in accordance with generally accepted accounting principles. Where the character or amount of any asset or liability or item of revenue or expense is required to be determined, or any consolidation or other accounting computation is required to be made for the purpose of this Agreement or any document, such determination or calculation shall, to the extent applicable and except as otherwise specified herein or as otherwise agreed in writing by the parties, be made in accordance with generally accepted accounting principles applied on a consistent basis. 2. THE RIGHTS 2.1. Legend on Common Share Certificates Common Share certificates that are issued after the Record Time but prior to the earlier of the Separation Time and the Expiration Time, shall also evidence one Right for each Common Share represented thereby and shall have impressed on, printed on, written on or otherwise affixed to them the following legend: “Until the Separation Time (defined in the Shareholder Rights Plan Agreement referred to below), this certificate also evidences rights of the holder described in a Shareholder Rights Plan Agreement dated as of December 15, 2008 (the “Shareholder Rights Plan Agreement”), between Canplats Resources Corporation (the “Corporation”) and Computershare Investor Services Inc., as Rights Agent, the terms of which are incorporated herein by reference and a copy of which is on file at the principal executive offices of the Corporation. Under certain circumstances set out in the Shareholder Rights Plan Agreement, the rights may expire, may become null and void or may be evidenced by separate certificates and no longer evidenced by this certificate.The Corporation will mail or arrange for the mailing of a copy of the Shareholder Rights Plan Agreement to the holder of this certificate without charge as soon as practicable after the receipt of a written request therefor.” Common Share certificates that are issued and outstanding at the Record Time, shall also evidence one Right for each Common Share evidenced thereby, notwithstanding the absence of the foregoing legend, until the close of business on the earlier of the Separation Time and the Expiration Time. 2.2. Initial Exercise Price; Exercise of Rights; Detachment of Rights (a) Subject to adjustment as herein set forth, each Right will entitle the holder thereof, from and after the Separation Time and prior to the Expiration Time, to purchase one Common Share for the Exercise Price (with the Exercise Price and number of Common Shares being subject to adjustment as set forth below). 16 Notwithstanding any other provision of this Agreement, any Rights held by Canplats or any of its Subsidiaries shall be void. (b) Until the Separation Time, (i) the Rights shall not be exercisable and no Right may be exercised; and (ii) each Right will be evidenced by the certificate for the associated Common Share of Canplats (regardless of whether the legend referred to in section 2.1 has been inserted thereon) registered in the name of the holder thereof (which certificate shall also be deemed to represent a Rights Certificate) and will be transferable only together with, and will be transferred by a transfer of, such associated Common Share of Canplats. (c) From and after the Separation Time and prior to the Expiration Time: (i) the Rights shall be exercisable; and (ii) the registration and transfer of Rights shall be separate from and independent of Common Shares of Canplats. Promptly following the Separation Time, Canplats will prepare and the Rights Agent will mail to each holder of record of Common Shares as of the Separation Time (other than an Acquiring Person, any other Person whose Rights are or become void pursuant to the provisions of section 3.1(b) and, in respect of any Rights Beneficially owned by such Acquiring Person which are not held of record by such Acquiring Person, the holder of record of such Rights (a “Nominee”)), at such holder’s address as shown by the records of Canplats (Canplats hereby agreeing to furnish copies of such records to the Rights Agent for this purpose): (iii) a Rights Certificate in substantially the form set out in Attachment 1 hereof appropriately completed, representing the number of Rights held by such holder at the Separation Time and having such marks of identification or designation and such legends, summaries or endorsements printed thereon as Canplats may deem appropriate and as are not inconsistent with the provisions of this Agreement, or as may be required to comply with any law, rule or regulation or judicial or administrative order or with any rule or regulation of any self-regulatory organization, stock exchange or quotation system on which the Rights may from time to time be listed or traded, or to conform to usage; and (iv) a description of the Rights, provided that a Nominee shall be sent the materials provided for in (iii) and (iv) in respect of all Common Shares of Canplats held of record by it which are not Beneficially owned by an Acquiring Person.In order for Canplats to determine whether any Person is holding Common Shares which are Beneficially owned by another Person, Canplats may require such first mentioned Person to furnish such 17 information and documentation as Canplats deems necessary or appropriate in order to make such determination. (d) Rights may be exercised, in whole or in part, on any Business Day after the Separation Time and prior to the Expiration Time by submitting to the Rights Agent in the manner specified in the Rights Certificate: (i) the Rights Certificate evidencing such Rights; (ii) an election to exercise such Rights (an “Election to Exercise”) substantially in the form attached to the Rights Certificate appropriately completed and executed by the holder or his executors or administrators or other personal representatives or his or their legal attorney duly appointed by an instrument in writing in form and executed in a manner satisfactory to the Rights Agent; and (iii) payment by certified cheque, banker’s draft or money order payable to the order of Canplats, or if required by law by wire transfer to an account of Canplats as it may designate, of a sum equal to the Exercise Price multiplied by the number of Rights being exercised and a sum sufficient to cover any transfer tax or charge which may be payable in respect of any transfer involved in the transfer or delivery of Rights Certificates or the issuance or delivery of certificates for Common Shares in a name other than that of the holder of the Rights being exercised provided that Common Shares may not be issued or delivered to an Acquiring Person or an Affiliate or Associate thereof or a Person acting jointly or in concert with an Acquiring Person or an Affiliate or Associate thereof. (e) Upon receipt of a Rights Certificate, together with a completed Election to Exercise executed in accordance with section 2.2(d)(ii), which does not indicate that such Right is null and void as provided by section 3.1(b), and payment as set forth in section 2.2(d)(iii), the Rights Agent (unless otherwise instructed by Canplats in the event that Canplats is of the opinion that the Rights cannot be exercised in accordance with this Agreement) will thereupon promptly: (i) requisition from the transfer agent certificates representing the number of such Common Shares to be purchased (Canplats hereby irrevocably authorizing its transfer agents to comply with all such requisitions); (ii) when appropriate, requisition from Canplats the amount of cash to be paid in lieu of issuing fractional Common Shares; (iii) after receipt of the certificates referred to in section 2.2(e)(i), deliver the same to or upon the order of the registered holder of such Rights Certificates, registered in such name or names as may be designated by such holder; 18 (iv) when appropriate, after receipt, deliver the cash referred to in section2.2(e)(ii) to or to the order of the registered holder of such Rights Certificate; and (v) tender to Canplats all payments received on the exercise of the Rights. (f) In the event that the holder of any Rights shall exercise less than all the Rights evidenced by such holder’s Rights Certificate, a new Rights Certificate evidencing the Rights remaining unexercised (subject to the provisions of section 5.5(a)) will be issued by the Rights Agent to such holder or to such holder’s duly authorized assigns. (g) Canplats covenants and agrees that it will: (i) take all such action as may be necessary and within its power to ensure that all Common Shares delivered upon exercise of Rights shall, at the time of delivery of the certificates for such Common Shares (subject to payment of the Exercise Price), be duly authorized, validly issued and fully paid and non-assessable; (ii) take all such action as may be necessary and within its power to comply with the applicable requirements of the BCA, the Securities Act (Ontario), the U.S. Securities Act, the U.S. Exchange Act and the securities laws or comparable legislation of each of the provinces of Canada and of any other applicable foreign jurisdiction and any other applicable law, rule or regulation, in connection with the issuance and delivery of the Rights Certificates and the issuance of any Common Shares upon exercise of Rights; (iii) use reasonable efforts to cause all Common Shares issued upon exercise of Rights to be listed on the principal stock exchanges on which such Common Shares were traded immediately prior to the Stock Acquisition Date; (iv) pay when due and payable, if applicable, any and all federal, provincial, state and municipal transfer taxes and charges (not including any income or capital taxes of the holder or exercising holder or any liability of Canplats to withhold tax) which may be payable in respect of the original issuance or delivery of the Rights Certificates, or certificates for Common Shares to be issued upon exercise of any Rights, provided that Canplats shall not be required to pay any transfer tax or charge which may be payable in respect of any transfer involved in the transfer or delivery of Rights Certificates or the issuance or delivery of certificates for Common Shares in a name other than that of the holder of the Rights being transferred or exercised; and (v) after the Separation Time, except as permitted by sections 5.1 or 5.4 hereof, not take (or permit any Subsidiary to take) any action if at the time such action is taken it is reasonably foreseeable that such action will 19 diminish substantially or otherwise eliminate the benefits intended to be afforded by the Rights. 2.3. Adjustments to Exercise Price; Number of Rights The Exercise Price, the number and kind of securities subject to purchase upon exercise of each Right and the number of Rights outstanding are subject to adjustment from time to time as provided in this section 2.3. (a) In the event Canplats shall at any time after the date of the Record Time and prior to the Expiration Time: (i) declare or pay a dividend on Common Shares payable in Common Shares (or other securities exchangeable for or convertible into or giving a right to acquire Common Shares or other securities of Canplats) other than pursuant to any Dividend Reinvestment Plan; (ii) subdivide or change the then outstanding Common Shares into a greater number of Common Shares; (iii) consolidate or change the then outstanding Common Shares into a smaller number of Common Shares; or (iv) issue any Common Shares (or other securities exchangeable for or convertible into or giving a right to acquire Common Shares or other securities of Canplats) in respect of, in lieu of or in exchange for existing Common Shares except as otherwise provided in this section 2.3, the Exercise Price and the number of Rights outstanding, or, if the payment or effective date therefor shall occur after the Separation Time, the securities purchasable upon exercise of Rights, shall be adjusted as of the payment or effective date in the manner set forth below.If an event occurs which would require an adjustment under both this section 2.3 and section 3.1(a), the adjustment provided for in this section 2.3 shall be in addition to, and shall be made prior to, any adjustment required under section 3.1(a). If the Exercise Price and number of Rights outstanding are to be adjusted: (v) the Exercise Price in effect after such adjustment will be equal to the Exercise Price in effect immediately prior to such adjustment divided by the number of Common Shares (or other capital stock) (the “Expansion Factor”) that a holder of one Common Share immediately prior to such dividend, subdivision, change, consolidation or issuance would hold thereafter as a result thereof; and (vi) each Right held prior to such adjustment will become that number of Rights equal to the Expansion Factor, 20 and the adjusted number of Rights will be deemed to be distributed among the Common Shares with respect to which the original Rights were associated (if they remain outstanding) and the shares issued in respect of such dividend, subdivision, change, consolidation or issuance, so that each such Common Share (or other capital stock) will have exactly one Right associated with it. For greater certainty, if the securities purchasable upon exercise of Rights are to be adjusted, the securities purchasable upon exercise of each Right after such adjustment will be the securities that a holder of the securities purchasable upon exercise of one Right immediately prior to such dividend, subdivision, change, consolidation or issuance would hold thereafter as a result of such dividend, subdivision, change, consolidation or issuance. If, after the Record Time and prior to the Expiration Time, Canplats shall issue any shares of capital stock other than Common Shares in a transaction of a type described in section 2.3(a)(i) or 2.3(a)(iv), shares of such capital stock shall be treated herein as nearly equivalent to Common Shares as may be practicable and appropriate under the circumstances and Canplats and the Rights Agent agree to amend this Agreement in order to effect such treatment. In the event Canplats shall at any time after the Record Time and prior to the Separation Time issue any Common Shares otherwise than in a transaction referred to in this section 2.3(a), each such Common Share so issued shall automatically have one new Right associated with it, which Right shall be evidenced by the certificate representing such associated Common Share. (b) In the event Canplats shall at any time after the Record Time and prior to the Expiration Time fix a record date for the issuance of rights, options or warrants to all holders of Common Shares entitling them (for a period expiring within 45 calendar days after such record date) to subscribe for or purchase Common Shares (or securities convertible into or exchangeable for or carrying a right to purchase Common Shares) at a price per Common Share (or, if a security convertible into or exchangeable for or carrying a right to purchase or subscribe for Common Shares, having a conversion, exchange or exercise price, including the price required to be paid to purchase such convertible or exchangeable security or right per share) less than the Market Price per Common Share on such record date, the Exercise Price to be in effect after such record date shall be determined by multiplying the Exercise Price in effect immediately prior to such record date by a fraction: (i) the numerator of which shall be the number of Common Shares outstanding on such record date, plus the number of Common Shares that the aggregate offering price of the total number of Common Shares so to be offered (and/or the aggregate initial conversion, exchange or exercise price of the convertible or exchangeable securities or rights so to be offered, including the price required to be paid to purchase such convertible or exchangeable securities or rights) would purchase at such Market Price per Common Share; and 21 (ii) the denominator of which shall be the number of Common Shares outstanding on such record date, plus the number of additional Common Shares to be offered for subscription or purchase (or into which the convertible or exchangeable securities or rights so to be offered are initially convertible, exchangeable or exercisable). In case such subscription price may be paid by delivery of consideration, part or all of which may be in a form other than cash, the value of such consideration shall be as determined in good faith by the Board of Directors, whose determination shall be described in a statement filed with the Rights Agent and shall be binding on the Rights Agent and the holders of Rights. Such adjustment shall be made successively whenever such a record date is fixed, and in the event that such rights, options or warrants are not so issued, or if issued, are not exercised prior to the expiration thereof, the Exercise Price shall be readjusted to the Exercise Price which would then be in effect if such record date had not been fixed, or to the Exercise Price which would be in effect based upon the number of Common Shares (or securities convertible into, or exchangeable or exercisable for Common Shares) actually issued upon the exercise of such rights, options or warrants, as the case may be. For purposes of this Agreement, the granting of the right to purchase Common Shares (whether from treasury or otherwise) pursuant to a Dividend Reinvestment Plan or any employee benefit, stock option or similar plans shall be deemed not to constitute an issue of rights, options or warrants by Canplats; provided, however, that, in all such cases, the right to purchase Common Shares is at a price per share of not less than 95% of the current market price per share (determined as provided in such plans) of the Common Shares. (c) In the event Canplats shall at any time after the Record Time and prior to the Expiration Time fix a record date for the making of a distribution to all holders of Common Shares (including any such distribution made in connection with a merger or amalgamation) of evidences of indebtedness, cash (other than an annual cash dividend or a dividend referred to in section 2.3(a)(i), but including any dividend payable in securities other than Common Shares), assets or rights, options or warrants (excluding those referred to in section 2.3(b) hereof), the Exercise Price to be in effect after such record date shall be determined by multiplying the Exercise Price in effect immediately prior to such record date by a fraction: (i) the numerator of which shall be the Market Price per Common Share on such record date, less the fair market value (as determined in good faith by the Board of Directors, whose determination shall be described in a statement filed with the Rights Agent and shall be binding on the Rights Agent and the holders of Rights), on a per share basis, of the portion of the cash, assets, evidences of indebtedness, rights, options or warrants so to be distributed; and (ii) the denominator of which shall be such Market Price per Common Share. 22 Such adjustments shall be made successively whenever such a record date is fixed, and in the event that such a distribution is not so made, the Exercise Price shall be adjusted to be the Exercise Price which would have been in effect if such record date had not been fixed. (d) Notwithstanding anything herein to the contrary, no adjustment in the Exercise Price shall be required unless such adjustment would require an increase or decrease of at least 1% in the Exercise Price; provided, however, that any adjustments which by reason of this section 2.3(d) are not required to be made shall be carried forward and taken into account in any subsequent adjustment. All calculations under section 2.3 shall be made to the nearest cent or to the nearest ten-thousandth of a share. Notwithstanding the first sentence of this section2.3(d), any adjustment required by section 2.3 shall be made no later than the earlier of: (i) three years from the date of the transaction which gives rise to such adjustment; or (ii) the Expiration Date. (e) In the event Canplats shall at any time after the Record Time and prior to the Expiration Time issue any shares of capital stock (other than Common Shares), or rights, options or warrants to subscribe for or purchase any such capital stock, or securities convertible into or exchangeable for any such capital stock in a transaction referred to in sections 2.3(a)(i) or 2.3(a)(iv) above, if the Board of Directors acting in good faith determines that the adjustments contemplated by sections 2.3(a), 2.3(b) and 2.3(c) above in connection with such transaction will not appropriately protect the interests of the holders of Rights, the Board of Directors may determine what other adjustments to the Exercise Price, number of Rights and/or securities purchasable upon exercise of Rights would be appropriate and, notwithstanding sections 2.3(a), 2.3(b) and 2.3(c) above, such adjustments, rather than the adjustments contemplated by sections 2.3(a), 2.3(b) and 2.3(c) above, shall be made, subject to the prior consent of the holders of the Voting Shares or the Rights as set forth in sections 5.4(b) or 5.4(c), and Canplats and the Rights Agent shall have authority upon receiving such consent to amend this Agreement as appropriate to provide for such adjustments. (f) Each Right originally issued by Canplats subsequent to any adjustment made to the Exercise Price hereunder shall evidence the right to purchase, at the adjusted Exercise Price, the number of Common Shares purchasable from time to time hereunder upon exercise of a Right immediately prior to such issue, all subject to further adjustment as provided for herein. (g) Irrespective of any adjustment or change in the Exercise Price or the number of Common Shares issuable upon the exercise of the Rights, the Rights Certificates theretofore and thereafter issued may continue to express the Exercise Price per Common Share and the number of Common Shares which were expressed in the initial Rights Certificates issued hereunder. 23 (h) In any case in which this section 2.3 shall require that an adjustment in the Exercise Price be made effective as of a record date for a specified event, Canplats may elect to defer until the occurrence of such event the issuance to the holder of any Right exercised after such record date the number of Common Shares and other securities of Canplats, if any, issuable upon such exercise over and above the number of Common Shares and other securities of Canplats, if any, issuable upon such exercise on the basis of the Exercise Price in effect prior to such adjustment; provided, however, that Canplats shall deliver to such holder an appropriate instrument evidencing such holder’s right to receive such additional shares (fractional or otherwise) or other securities upon the occurrence of the event requiring such adjustment. (i) Notwithstanding anything contained in this section 2.3 to the contrary, Canplats shall be entitled to make such reductions in the Exercise Price, in addition to those adjustments expressly required by this section 2.3, as and to the extent that in their good faith judgment the Board of Directors shall determine to be advisable, in order that any: (i) consolidation or subdivision of Common Shares; (ii) issuance (wholly or in part for cash) of Common Shares or securities that by their terms are convertible into or exchangeable for Common Shares; (iii) stock dividends; or (iv) issuance of rights, options or warrants referred to in this section 2.3, hereafter made by Canplats to holders of its Common Shares, shall not be taxable to such shareholders. (j) If, as a result of an adjustment made pursuant to section 3.1, the holder of any Right thereafter exercised shall become entitled to receive any securities other than Common Shares, thereafter the number of such other securities so receivable upon exercise of any Right and the applicable Exercise Price thereof shall be subject to adjustment from time to time in a manner and on terms as nearly equivalent as may be practicable to the provisions with respect to the Common Shares contained in the foregoing subsections of this section 2.3 and the provisions of this Agreement with respect to the Common Shares shall apply on like terms to any such other securities. (k) Whenever an adjustment to the Exercise Price or a change in the securities purchasable upon the exercise of Rights is made pursuant to this section 2.3, Canplats shall promptly: (i)prepare a certificate setting forth such adjustment and a brief statement of the facts accounting for such adjustment; (ii) file with the Rights Agent and with each transfer agent for the Common Shares, a copy of such certificate; and 24 (iii) cause notice of the particulars of such adjustment or change to be given to the holders of the Rights. Failure to file such certificate or to cause such notice to be given as aforesaid, or any defect therein, shall not affect the validity of any such adjustment or change. 2.4. Date on Which Exercise Is Effective Each Person in whose name any certificate for Common Shares or other securities, if applicable, is issued upon the exercise of Rights shall for all purposes be deemed to have become the holder of record of the Common Shares or other securities, if applicable, represented thereby, and such certificate shall be dated the date upon which the Rights Certificate evidencing such Rights was duly surrendered in accordance with section 2.2(d) (together with a duly completed Election to Exercise) and payment of the Exercise Price for such Rights (and any applicable transfer taxes and other governmental charges payable by the exercising holder hereunder) was made; provided, however, that if the date of such surrender and payment is a date upon which the Common Share transfer books of Canplats are closed, such Person shall be deemed to have become the record holder of such shares on, and such certificate shall be dated, the next succeeding Business Day on which the Common Share transfer books of Canplats are open. 2.5. Execution, Authentication, Delivery and Dating of Rights Certificates (a) The Rights Certificates shall be executed on behalf of Canplats by any two of its President, its chief executive officer (howsoever designated), its chief financial officer (howsoever designated) or any Vice President under the corporate seal of Canplats reproduced thereon.The signature of any of these officers on the Rights Certificates may be manual or facsimile. Rights Certificates bearing the manual or facsimile signatures of individuals who were at any time the proper officers of Canplats shall bind Canplats, notwithstanding that such individuals or any of them have ceased to hold such offices either before or after the countersignature and delivery of such Rights Certificates. (b) Promptly after Canplats learns of the Separation Time, Canplats will notify the Rights Agent of such Separation Time and will deliver Rights Certificates executed by Canplats to the Rights Agent for countersignature, and the Rights Agent shall countersign (in a manner satisfactory to Canplats) and send such Rights Certificates to the holders of the Rights pursuant to section 2.2(c) hereof.No Rights Certificate shall be valid for any purpose until countersigned by the Rights Agent as aforesaid. (c) Each Rights Certificate shall be dated the date of countersignature thereof. 2.6.Registration, Transfer and Exchange (a) After the Separation Time, Canplats will cause to be kept a register (the “Rights Register”) in which, subject to such reasonable regulations as it may prescribe, Canplats will provide for the registration and transfer of Rights. The Rights Agent is hereby appointed registrar for the Rights (the “Rights Registrar”) for the purpose of maintaining the Rights Register for Canplats and registering Rights and transfers of Rights as herein provided and the Rights Agent hereby accepts such appointment. In the event that the Rights Agent shall cease to be the Rights Registrar, the Rights Agent will have the right to examine the Rights Register at all reasonable times. 25 (b) After the Separation Time and prior to the Expiration Time, upon surrender for registration of transfer or exchange of any Rights Certificate, and subject to the provisions of sections 2.6(e) and 3.1(b), Canplats will execute, and the Rights Agent will countersign and deliver, in the name of the holder or the designated transferee or transferees, as required pursuant to the holder’s instructions, one or more new Rights Certificates evidencing the same aggregate number of Rights as did the Rights Certificates so surrendered. (c) All Rights issued upon any registration of transfer or exchange of Rights Certificates shall be the valid obligations of Canplats, and such Rights shall be entitled to the same benefits under this Agreement as the Rights surrendered upon such registration of transfer or exchange. (d) Every Rights Certificate surrendered for registration of transfer or exchange shall be duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory to Canplats or the Rights Agent, as the case may be, duly executed by the holder thereof or such holder’s attorney duly authorized in writing and shall be guaranteed by a chartered bank or an eligible guarantor institution with membership in an approved signature guarantee medallion program. As a condition to the issuance of any new Rights Certificate under this section 2.6, Canplats may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other expenses (including the reasonable fees and expenses of the Rights Agent) connected therewith. (e) Canplats shall not be required to register the transfer or exchange of any Rights after the Rights have been terminated pursuant to the provisions of this Agreement. 2.7. Mutilated, Destroyed, Lost and Stolen Rights Certificates (a) If any mutilated Rights Certificate is surrendered to the Rights Agent prior to the Expiration Time, Canplats shall execute and the Rights Agent shall countersign and deliver in exchange therefor a new Rights Certificate evidencing the same number of Rights as did the Rights Certificate so surrendered. (b)If there shall be delivered to Canplats and the Rights Agent prior to the Expiration Time: (i) evidence to their reasonable satisfaction of the destruction, loss or theft of any Rights Certificate; and 26 (ii) such security or indemnity as may be reasonably required by each of them in their sole discretion to save each of them and any of their agents harmless, then, in the absence of notice to Canplats or the Rights Agent that such Rights Certificate has been acquired by a bona fide purchaser, Canplats shall execute and upon Canplats’ request the Rights Agent shall countersign and deliver, in lieu of any such destroyed, lost or stolen Rights Certificate, a new Rights Certificate evidencing the same number of Rights as did the Rights Certificate so destroyed, lost or stolen. (c) As a condition to the issuance of any new Rights Certificate under this section2.7, Canplats may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other expenses (including the reasonable fees and expenses of the Rights Agent) connected therewith. (d) Every new Rights Certificate issued pursuant to this section 2.7 in lieu of any destroyed, lost or stolen Rights Certificate shall evidence the contractual obligation of Canplats, whether or not the destroyed, lost or stolen Rights Certificate shall be at any time enforceable by anyone, and shall be entitled to all the benefits of this Agreement equally and proportionately with any and all other Rights duly issued hereunder. 2.8. Persons Deemed Owners of Rights Canplats, the Rights Agent and any agent of Canplats or the Rights Agent may deem and treat the Person in whose name a Rights Certificate (or, prior to the Separation Time, the associated Common Share certificate) is registered as the absolute owner thereof and of the Rights evidenced thereby for all purposes whatsoever and Canplats and the Rights Agent shall not be affected by any notice or knowledge to the contrary except as required by statute or by order of a court of competent jurisdiction.As used in this Agreement, unless the context otherwise requires, the term “holder” of any Rights shall mean the registered holder of such Rights (or, prior to the Separation Time, of the associated Common Share). 2.9. Delivery and Cancellation of Certificates All Rights Certificates surrendered upon exercise or for redemption, registration of transfer or exchange shall, if surrendered to any Person other than the Rights Agent, be delivered to the Rights Agent and, in any case, shall be promptly cancelled by the Rights Agent. Canplats may at any time deliver to the Rights Agent for cancellation any Rights Certificates previously countersigned and delivered hereunder which Canplats may have acquired in any manner whatsoever, and all Rights Certificates so delivered shall be promptly cancelled by the Rights Agent. No Rights Certificate shall be countersigned in lieu of or in exchange for any Rights Certificates cancelled as provided in this section 2.9, except as expressly permitted by this Agreement.
